 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SHARON L. ELLIOT, as the personal               CASE NO. C19-563 MJP
            representative of the Estate of
11          GEORGE T. ELLIOT, deceased,                     ORDER ON MOTION TO COMPEL

12                                 Plaintiff,

13                  v.

14          BNSF RAILWAY COMPANY, f/k/a
            Burlington Northern and Santa Fe
15          Railway Company,

16                                 Defendant.

17

18
            This matter comes before the Court on Defendant BNSF Railway’s Motion to Compel.
19
     (Dkt. No. 13.) Having reviewed the motion, the response (Dkt. No. 15), the reply (Dkt. No. 17),
20
     and all related papers, the Court DENIES the motion on this record and ORDERS the parties to
21
     meet and confer on these issues. Rule 37(a)(1) requires every party to meet and confer prior to
22
     filing a discovery motion, or at least make every attempt to do so. The rule defines meet and
23
     confer as a face-to-face or telephonic meeting. Here, counsel for Defendant sent an email and
24


     ORDER ON MOTION TO COMPEL - 1
 1   left a voicemail for Plaintiff’s counsel but received no response to either. (Dkt. No. 13 at 1-2.) It

 2   appears to the Court in this case that the parties have failed to satisfy the meet and confer

 3   requirement, and the Court does not intend to proceed further until they have done so. The Court

 4   therefore ORDERS Plaintiff to meet and confer with Defendant within seven days of this order

 5   at a date and time named by the Defendant. If after the conference there are still issues in

 6   dispute, the Defendant may notify the Court of the remaining issues, which will be promptly

 7   ruled on by the Court.

 8

 9          The clerk is ordered to provide copies of this order to all counsel.

10          Dated September 10, 2019.



                                                           A
11

12
                                                           Marsha J. Pechman
13                                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO COMPEL - 2
